  Case 1:20-cv-07316-RMB Document 4 Filed 07/01/20 Page 1 of 3 PageID: 26



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

ALBERT MCARTHUR,                  :     CIV. NO. 20-7316(RMB)
                                  :
                 Petitioner       :
                                  :
     v.                           :           OPINION
                                  :
NEW JERSEY STATE PAROLE           :
BOARD, et al.,                    :
                                  :
                 Respondents      :

BUMB, United States District Judge

     Petitioner Albert McArthur is a prisoner confined in the

Southern State Correctional Facility in Delmont, New Jersey. He

brings this petition for writ of habeas corpus under 28 U.S.C. §

2241, challenging the denial of parole by the New Jersey State

Parole Board (“NJPB”) on February 3, 2020, and denial of a medical

furlough by the New Jersey Department of Corrections (“NJDOC”) on

May 14, 2020, pursuant to Executive Order No. 124. (Pet., Dkt. No.

1.) Petitioner has paid the filing fee for a petition for writ of

habeas corpus. Therefore, the Court will reopen this action.

     The   New   Jersey    Supreme    Court   recently    addressed     the

procedural due process protections and judicial review available

when the NJPB denies parole and the NJDOC denies medical furlough

under Governor Philip D. Murphy’s Executive Order 124. Matter of

Request to Modify Prison Sentences, No. 084412, 2020 WL 3022885
  Case 1:20-cv-07316-RMB Document 4 Filed 07/01/20 Page 2 of 3 PageID: 27



(N.J. June 5, 2020). “[A]n inmate can pursue an appeal as of right

before   the      Appellate   Division,     R.    2:2-3(a)(2).”     Id.   at    *15.

Further, when a state prisoner seeks habeas relief from a state

parole board decision, the avenue for relief is a petition for

writ of habeas corpus under 28 U.S.C. § 2254. Coady v. Vaughn, 251

F.3d 480, 485 (3d Cir. 2001).

     Before habeas review under § 2254 is available in federal

court, a prisoner must exhaust his states remedies by appealing to

the Appellate Division and seeking discretionary review from the

New Jersey Supreme Court. O'Sullivan v. Boerckel, 526 U.S. 838,

845 (1999) (“state prisoners must give the state courts one full

opportunity to resolve any constitutional issues by invoking one

complete    round     of   the    State's     established    appellate      review

process.”) Whereas the New Jersey Supreme Court likened the medical

furlough available at the discretion of the NJDOC to a parole

decision, the avenue for habeas relief is also under § 2254, after

exhausting state remedies. See Matter of Request to Modify Prison

Sentences, 2020 WL 3022885, at *12-13 (holding state prisoner has

an expectation of eligibility for release under Executive Order

124).

     According to the petition and attached exhibit, Petitioner

has not exhausted his state remedies. In his letter seeking to

reopen     this     matter,      Petitioner      indicated   that     his      final

administrative appeal of the NJPB has been completed. (Letter,

                                        2
  Case 1:20-cv-07316-RMB Document 4 Filed 07/01/20 Page 3 of 3 PageID: 28



Dkt. No. 1.) However, according to the New Jersey Supreme Court in

Matter of Request to Modify Prison Sentences, the avenue for relief

from a decision of the NJPB is a habeas petition under 28 U.S.C.

§ 2254, but only after exhausting state remedies, which first

requires appeal to the Appellate Division and the New Jersey

Supreme Court. Further, a state prisoner must appeal the NJDOC’s

denial of medical furlough to the Appellate Division. Petitioner

has not shown that he exhausted the state court remedies for either

of his claims. Thus, the Court will dismiss the petition without

prejudice. After exhaustion of state remedies, Petitioner may

bring a petition for writ of habeas corpus under 28 U.S.C. § 2254,

rather than 28 U.S.C. § 2241.



An appropriate Order follows.

Date: July 1, 2020

                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                     3
